Form ntcdsm

                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                            1717 Pacific Avenue
                                                 Suite 2100
                                             Tacoma, WA 98402


                                              Case No.: 19−42343−MJH
                                                    Chapter: 13

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   John MacNaught Larson
   43 Alpha Dr
   Longview, WA 98632
Social Security / Individual Taxpayer ID No.:
   xxx−xx−1285
Employer Tax ID / Other nos.:


                                             NOTICE OF DISMISSAL




Notice is hereby given that an Order of Dismissal was entered in the above referenced case on October 27, 2020 for
John MacNaught Larson, Debtor. Any unpaid fees in a dismissed case are due and owing to the Clerk of the
Bankruptcy Court.




Dated: October 27, 2020

                                                            Mark L. Hatcher
                                                            Clerk, U.S. Bankruptcy Court
